DETAILED ACTION
Claims 1-20 were pending. Claims 2-8, 11, 14, and 19-20 are canceled. Claims 1, 9-10, 13, 16 have been amended. Claims 21-25 are new.
Claims 1, 9-10, 12-13, 15-18, and 21-25 are pending.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on August 22, 2022 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
(NEW Rejection based on Amendment)
Claims 1, 9-10, 12-13, 15-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Heresco-Levy (“Heresco-Levy I”) US 2017/0326137 A1 published November 16, 2017; Tsai et al. (“Tsai 145”) US 2002/0035145 A1 published March 21, 2002; Heresco-Levy et al. (“Heresco-Levy II”) US 2014/0187597 A1 published July 3, 2014; Tsai et al. BIOL. PSYCHIATRY 1998, 44:1081–1089; Blake et al. Journal of Pharmaceutical Sciences March 1975 367 (in the IDS); Concert Pharma et al. Internet Citation (in the IDS), 2007; and Ito et al. FEBS Journal 279 (2012) 612–624.
The instant claims are generally directed towards treating schizophrenia with deuterated analogs of D-serine. The treatment of a variety of diseases is known to be treated with D-serine. As such the instant invention is directed to deuterated analogs of D-serine for schizophrenia specifically.
The first 3 references (Heresco-Levy I, Tsai 145, Heresco-Levy II) establish the treatment of all the diseases and disorders with D-serine, a non-deuterated form. As such these references establish the fact that D-serine is used to treat disease by increasing NMDA function as instantly claimed. The difference between the instant and the prior art is using deuterated analogs of D-serine for those diseases, using the D enantiomer of 2-2H-serine (instantly claimed compound 100) in place of non-deuterated D-serine. These references also establish a dose meeting the limitations of claim 13.
Heresco-Levy I teaches treating NMDAR encephalitis (1500mg/day to 4000mg/day of D-serine) and schizophrenia (1500mg/day to 4000mg/day of D-serine). This reference also treats with a combination of treatments. 
Tsai 145 teaches methods for treating a patient diagnosed as Suffering from a neuro-psychiatric disorder having a deficit in neurotransmission via the NMDA receptor (e.g., Schizophrenia, Alzheimer's Disease, autism, depression, benign forgetfulness, childhood learning disorders, close head injury, and attention deficit disorder). D-Serine was given at a dose of 30 mg/kg/day (roughly 1800-2400mg per day) in a specific example of Schizophrenia. 
Tsai specifically teaches using D-serine in combination with antipsychitics for the treatment of schizophrenia. Thirty-one Taiwanese schizophrenic patients enrolled in a 6-week double-blind, placebo-controlled trial of D-serine (30 mg/kg/day), which was added to their stable antipsychotic regimens. Of these, 28 completed the trial. Measures of clinical efficacy, side effects, and serum levels of amino acids and D-serine were determined every other week. Wisconsin Card Sorting Test (WCST) was performed at the beginning and end of the trial. Results: Patients who received D-serine treatment revealed significant improvements in their positive, negative, and cognitive symptoms as well as some performance in WCST. D-serine levels at week 4 and 6 significantly predicted the improvements. D-serine was well tolerated and no significant side effects were noted.
Blake and Concert teach that deuterated drugs are well established in the art, as are deuterated amino acids. Blake provides guidance for deuteration and shows that amino acids are deuterated. See page 381 for discussion of amino acids.
Concert explains why one would deuterate drugs. Stating that deuteration provides potential for improved safety, better tolerability, and enhanced efficacy. Stating that Concert compounds are based on drugs with known efficacy and safety that address clinically validated targets. This allows CONCERT to rapidly create novel, differentiated compounds with substantially reduced R&D risk, time and expense.
Ito teaches 2-2H-(D-serine) (instantly claimed compound 100) as a biological probe for studying enzymes. Providing a synthetic method for making the enantiopure compound with 97% deuterium incorporation.
A person of ordinary skill in the art would have a reasonable expectation of success in substituting known compounds including 2-2H-(D-serine) for known D-serine in the treatment of NMDAR encephalitis known to be treated with D-serine itself. It is common to use deuterated compounds to improve PK/PD properties, and serine only has 6 positions to choose from, moreover one would look to start with compounds already known in the art. Such as using known compound 2-2H-D-serine (instantly claimed compound 100). As such the instant invention was prima facie obvious at the time of filing.
Response to Affidavit and Arguments: The affidavit discussed the nephrotoxity associated with high levels of D-serine, where doses of 250 mg/kg in rat lead to increased serum creatinine. The affidavit states that this dose is equivalent to a human dose greater than the therapeutic dose of 30mg/kg/day. Note, that Figure A provided with the affidavit shows at 30 mg/kg no increase is seen. This is also supported by the human data in the Tsai reference. Tsai did not note any negative outcomes in human trials. Therefore, this affidavit is not probative to a dose of 30mg/kg in humans. Also note, the Concert reference states, “deuteration provides potential for improved safety, better tolerability, and enhanced efficacy.” As such seeing improved safety would be expected. Lastly, claims 1, 9-10, 12-13, 15, and 21-25 are directed towards a composition. As such having the 1 to 10 g of compound 100 in a composition is rendered obvious by the art, and the affidavit is not probative to the composition claims. As one would use the composition for toxicity studies and for experimentation, where no efficacy or safety is required as is required by the method claims. The affidavit has been considered and is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-10, 12-13, 15, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,668,036. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to using the same compound to treat disease. Therefore the instantly claimed compounds are required to perform the method of the ‘036 Patent.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629